



Exhibit 10.33


QEP RESOURCES, INC.
CASH INCENTIVE PLAN


PERFORMANCE SHARE UNIT AWARD AGREEMENT


THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (the “Agreement”) is made as of
_______________ (the “Effective Date”), between QEP Resources, Inc., a Delaware
corporation (the “Company”), and ______________ (the “Grantee”).


1.
Grant of Performance Share Units. Subject to the terms and conditions of this
Agreement and the Company’s Cash Incentive Plan (the “Plan”), the Company hereby
issues to Grantee the right to receive a number of Performance Share Units
calculated in the manner set forth in Appendix A hereto, based on the
achievement of one or more Performance Goals that must be attained over a
relevant Performance Period, and assuming a target award of ______________
Performance Share Units (the “Target Share Units”). Each Performance Share Unit
actually earned and vested in accordance with this Agreement and Appendix A
hereto represents the right to receive a cash payment equal to the Fair Market
Value of one share of the Company’s no par value common stock (“Common Stock”),
subject to Section 3 and the other terms and conditions of this Agreement. Terms
not defined herein shall have the meanings ascribed to them in the Plan.



2.
Vesting; Termination of Employment; Forfeiture.

General. Except as set forth below, the Grantee will vest and become entitled to
any Performance Share Units earned in accordance with this Agreement and
Appendix A hereto only if the Grantee remains in the continuous employment of
the Company and its Affiliates from the Effective Date through the date such
earned Performance Share Units are paid in accordance with Section 3 (the “Vest
Date”).


a)
Termination of Employment. Except as provided in subsections (b) and (c) below,
if the Grantee terminates employment with the Company and its Affiliates for any
reason prior to the Vest Date, the Grantee shall forfeit any and all interest
under this Agreement and shall forfeit the right to receive any Performance
Share Units hereunder.



b)
Death, Disability, or Retirement. If the Grantee terminates employment with the
Company and its Affiliates on account of death, Disability, or Retirement (as
defined below) prior to the last day of the Performance Period, the Grantee
shall receive on the Vest Date a pro rata portion of the Performance Share Units
that would otherwise have been received for the Performance Period, subject to
certification by the Committee, in an amount equal to the product of (x) the
number of Performance Share Units that would have been earned in accordance with
the provisions of Appendix A had Grantee remained in the continuous employment
of the Company or its Affiliates through the last day of the Performance Period,
multiplied by (y) the ratio between (i) the number of full months of employment
completed from the first day of the Performance Period to the date of
termination of employment and (ii) the number of full months in the Performance
Period. If the Grantee terminates employment with the Company and its Affiliates
on account of death, Disability, or Retirement on or after the last day of the
Performance Period but before the Vest Date, the Grantee shall receive on the
Vest Date the Performance Share Units that would have been earned in accordance
with the provisions of Appendix A had the Grantee remained in the continuous
employment of the Company or its Affiliates through the Vest Date. “Retirement”
shall mean Grantee’s voluntary termination of employment with the Company and
its Affiliates on or after age 55 with at least 10 years of service; provided
that such retirement occurs no earlier than 12 months after the first day of the
Performance Period, or such other retirement as shall be approved by the
Committee in its discretion.



c)
Termination Following a Change in Control. If, upon a Change in Control of the
Company or within the three years thereafter, the Grantee’s employment is
terminated prior to the Vest Date (i) by the Company and its Affiliates for any
reason other than Cause (as defined below) or Disability (it being understood
that upon termination for Disability, the provisions of paragraph (b) above
shall apply) or (ii) by the Grantee for Good Reason (as defined below) within 60
days following the expiration of the cure period afforded the Company to rectify
the condition giving rise to Good Reason, the Grantee shall be entitled to
receive a payment for the Performance Share Units earned hereunder based on the
greater of (A) the level of achievement of the applicable performance goals as
of immediately prior to the Change in Control or (B) the level of achievement of
the applicable performance goals as of the date of termination of employment
(which for






--------------------------------------------------------------------------------





administrative convenience may be determined as of the most recently completed
calendar quarter). Such payment will be made to the Grantee within 30 days after
the Grantee’s termination of employment. For purposes of this subsection (c):


i.
“Cause” means the Grantee’s: (i) willful and continued failure to perform
substantially the Grantee’s duties with an Employer (other than any such failure
resulting from incapacity due to physical or mental illness), following written
demand for substantial performance delivered to the Grantee by the Board or the
Chief Executive Officer of the Company; or (ii) willful engagement in conduct
that is materially injurious to an Employer. For purposes of this definition, no
act or failure to act on the part of the Grantee shall be considered “willful”
unless it is done, or omitted to be done, by the Grantee without reasonable
belief that the Grantee’s action or omission was in the best interests of the
Grantee’s Employer. The Company, acting through the Board, must notify the
Grantee in writing that the Grantee’s employment is being terminated for
“Cause”. The notice shall include a list of the factual findings used to sustain
the judgment that the Grantee’s employment is being terminated for “Cause”.



ii.
“Good Reason” means any of the following events or conditions that occur without
the Grantee’s written consent, and that remain in effect after notice has been
provided by the Grantee to the Company of such event or condition and the
expiration of a 30 day cure period: (i) a material diminution in the Grantee’s
gross annual base salary (as in effect immediately prior to the Change in
Control of the Company), target incentive opportunity under any Annual Cash
Incentive Plan or long-term incentive award opportunity under any Long-Term
Incentive Plan or Stock Incentive Plan; (ii) a material diminution in the
Grantee’s authority, duties, or responsibilities; (iii) a material diminution in
the authority, duties, or responsibilities of the supervisor to whom the Grantee
is required to report, including a requirement that the Grantee report to a
corporate officer or employee instead of reporting directly to the Board; (iv) a
material diminution in the budget over which the Grantee retains authority; (v)
a material change in the geographic location at which the Grantee performs
services; or (vi) any other action or inaction that constitutes a material
breach by an Employer of the Grantee’s employment agreement (if any). The
Grantee’s notification to the Company must be in writing and must occur within a
reasonable period of time, not to exceed 90 days, following the initial
existence of the relevant event or condition. For purposes of this definition:



A.
“Annual Cash Incentive Plan” means any annual incentive plan, program or
arrangement offered by an Employer pursuant to which the Grantee is eligible to
receive a cash award, subject in whole or in part to the achievement of
performance goals over a period of no more than one year, including without
limitation the Plan.



B.
“Long-Term Incentive Plan” means any long-term incentive plan, program or
arrangement offered by an Employer pursuant to which the Grantee is eligible to
receive an award, subject in whole or in part to the achievement of performance
goals over a period of more than one year, including without limitation the
Plan.



C.
“Stock Incentive Plan” means any incentive plan offered by the Company pursuant
to which upon or following vesting or exercise, as applicable, the Grantee is
entitled to receive shares of the Company’s Common Stock, including without
limitation the QEP Resources, Inc. 2010 Long-Term Stock Incentive Plan.



3.
Payment.



a)
General. As soon as practicable after the end of the Performance Period the
Committee shall determine and certify the number of Performance Share Units that
have been earned in accordance with Appendix A and the terms and conditions of
this Agreement. Subject to subsection (b), payment for Performance Share Units
shall be made in cash on the Vest Date. The amount distributable shall be based
on the average closing Company stock price for the fourth quarter of the final
year of the Performance Period. All payments shall be made as soon as
administratively practicable after the date on which the Committee determines
and certifies the number of Performance Share Units that have been earned, but
in all events not later than March 15 of the calendar year following the
calendar year in which the Performance Period ends. The foregoing provisions






--------------------------------------------------------------------------------





are subject to the terms of any valid and effective deferral election made by
the Grantee with respect to the Performance Share Units under the QEP Resources,
Inc. Deferred Compensation Wrap Plan.


b)
Payment in Shares. Notwithstanding anything in the Plan, this Agreement or in
Appendix A to the contrary, in lieu of paying the Performance Share Units in
cash as provided in subsection (a), the Committee may elect in its discretion to
pay some or all of the Performance Share Units in the form of an equal number of
actual shares of the Company’s (or its successor’s) Common Stock or other
applicable securities, which shares of Common Stock or other applicable
securities shall be delivered to the Grantee under the Company’s 2010 Long-Term
Stock Incentive Plan (as it may be amended or restated from time to time, or, to
the extent applicable, any future or successor equity compensation plan of the
Company).



4.
No Rights of a Stockholder. The Grantee shall have no voting or other rights as
a stockholder of the Company with respect to this award. The Grantee’s right to
receive payments earned under this Agreement shall be no greater than the right
of any unsecured general creditor of the Company.



5.
Adjustments to Performance Share Units. In the event of any stock dividend,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares, grant of
warrants or rights offering to purchase Common Stock at a price materially below
fair market value or other similar corporate event affecting the Common Stock,
the Committee shall adjust the award issued hereunder in order to preserve the
benefits or potential benefits intended to be made available under this
Agreement. All adjustments shall be made in the sole and exclusive discretion of
the Committee, whose determination shall be final, binding and conclusive.
Notice of any adjustment shall be given to Grantee.



6.
Notices. Any notice required or permitted to be given under this Agreement shall
be in writing and shall be given by e-mail, hand delivery or by first class
registered or certified mail, postage prepaid, addressed, if to the Company, to
its Corporate Secretary, and if to Grantee, to his or her address now on file
with the Company, or to such other address as either may designate in writing.
Any notice shall be deemed to be duly given as of the date delivered in the case
of e-mail or personal delivery, or as of the second day after enclosed in a
properly sealed envelope and deposited, postage prepaid, in a United States post
office, in the case of mailed notice.



7.
Amendment. Except as provided herein, this Agreement may not be amended or
otherwise modified unless evidenced in writing and signed by the Company and
Grantee, or as approved by the Committee or its delegate. Notwithstanding any
provision in this Agreement to the contrary, including Section 8, an amendment
to the Plan that would materially and adversely affect Grantee’s rights with
respect to the award of Performance Share Units granted hereunder will not be
effective with respect to such award.



8.
Relationship to Plan. Except to the extent this Agreement provides for the
discretionary stock settlement of the Target Share Units, this Agreement shall
not alter the terms of the Plan. If there is a conflict between the terms of the
Plan and the terms of this Agreement, the terms of the Plan shall prevail,
provided, however, that the terms of Section 3(b) of this Agreement shall
control over any contrary provision of the Plan. Capitalized terms used in this
Agreement but not defined herein shall have the meaning given such terms in the
Plan.



9.
Construction; Severability. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.



10.
Waiver. Any provision contained in this Agreement may be waived, either
generally or in any particular instance, by the Committee appointed under the
Plan, but only to the extent permitted under the Plan.



11.
Entire Agreement; Binding Effect. Once accepted, this Agreement, the terms and
conditions of the Plan, and the award of Performance Share Units set forth
herein, constitute the entire agreement between Grantee and the Company
governing such award of Performance Share Units, and shall be binding upon and
inure to the benefit of the Company and to Grantee and to the Company’s and
Grantee’s respective heirs, executors, administrators, legal representatives,
successors and assigns.



12.
No Rights to Employment. Nothing contained in this Agreement shall be construed
as giving Grantee any right to be retained in the employ of the Company or its
Affiliates and this Agreement is limited solely to governing the rights and
obligations of Grantee with respect to the Performance Share Units.






--------------------------------------------------------------------------------





13.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without regard to the choice of law
principles thereof.



14.
Section 409A. For the avoidance of doubt, the provisions of Section 7(g) of the
Plan shall apply to this Agreement and all payments made or to be made in
connection with this Agreement.



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


GRANTEE
 
[Name]



QEP RESOURCES, INC.


/s/ Richard J. Doleshek
Richard J. Doleshek
Executive Vice President and Chief Financial Officer












--------------------------------------------------------------------------------







APPENDIX A
TO THE PERFORMANCE SHARE UNIT AWARD AGREEMENT


[To be included with individual grants]





